  Case 5:19-cv-05005-JLV Document 9 Filed 04/04/19 Page 1 of 1 PageID #: 28



                      UNITED STATES DISTRICT COURT

                   DISTRICT OF SOUTH DAKOTA

                         WESTERN DIVISION


JENNIFER JONES and                                      CIV. 19-5005-JLV
WALTER WESTBERG,

                   Plaintiffs,                              ORDER

      vs.

REGENCY HOTEL MNGT,

                   Defendant.


      The parties filed a joint motion to substitute a party defendant and

amend the caption of the case. Good cause appearing, it is

      ORDERED that the joint motion (Docket 7) is granted.

      IT IS FURTHER ORDERED that Regency CSP Ventures Limited

Partnership is substituted as the defendant and the caption is amended as

follows:

      JENNIFER JONES and WALTER WESTBERG, Plaintiffs,
      vs. REGENCY CSP VENTURES LIMITED PARTNERSHIP,
      Defendant.

      Dated April 4, 2019.

                                 BY THE COURT:

                                 /s/ Jeffrey L. Viken
                                 JEFFREY L. VIKEN
                                 CHIEF JUDGE
